                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS
_______________________________________
                                           )
VANESSA MARTI, on behalf of herself and )
all other similarly situated,              )            CIVIL ACTION
                        Plaintiff,         )            NO. 4:18-40164-TSH
                                           )
                        v.                 )
                                           )
SCHREIBER/COHEN, LLC, & DAVID              )
ROWAND HOWARD,                             )
                       Defendants.         )
______________________________________ )


        ORDER AND MEMORANDUM ON PLAINTIFF’S MOTION FOR CLASS
                     CERTIFICATION (Docket No. 34)

                                          January 2, 2019

HILLMAN, D.J.

       Vanessa Marti (“Plaintiff”) brought this putative class action against Schreiber/Cohen,

LLC (“Schreiber/Cohen”) and David Rowand Howard (“Mr. Howard”) (collectively,

“Defendants”) alleging that they violated the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692e, and the Massachusetts Consumer Protection Act (“MCPA”), M.G.L. c. 93A, §

2, by sending collections letters that fail to identify the current creditor on her debt. Plaintiff

now moves to certify two classes comprised of Massachusetts residents receiving similar

communications. For the reasons set forth below, the Court denies in part and grants in part

Plaintiff’s motion (Docket No. 34).

                                            Background

       Midland Funding, LLC (“Midland”), currently holds the rights to Plaintiff’s alleged debt.

(Docket Nos. 25 at 3, 46-1 at 2). Schreiber/Cohen, a law firm, represents Midland. (Docket
Nos. 25 at 3, 35-1 at 6). Mr. Howard is Schreiber/Cohen’s Chief Compliance Attorney. (Docket

No. 46-1 at 2).

       On October 3, 2017, Defendants sent Plaintiff the following letter (“Exhibit A”):




(Docket No. 25-1). Mr. Howard created the template for Exhibit A, and Defendants routinely

sent letters in the form of Exhibit A to collect alleged debts owed by Massachusetts residents.

(Docket No. 35-1 at 3, 7).

       On October 3, 2018, Plaintiff filed this action, contending that Exhibit A violates the

FDCPA and MCPA because it fails to identify the entity to whom she owes a debt. (Docket No.

1). Plaintiff moved for class certification on September 27, 2019. (Docket No. 34). She seeks

to certify two classes. The FDCPA class comprises “(i) all persons with addresses in


                                                2
Massachusetts (ii) to whom Defendants sent or caused to be sent an initial communication in the

form of Exhibit A (iii) in an attempt to collect an alleged obligation (iv) which, as shown by the

nature of the alleged obligation, Defendants’ records, or the records of the original creditors, was

primarily for personal, family, or household purposes (v) during the period one year prior to the

date of the filing this action.” (Docket No. 34 at 1–2). The MCPA class includes “(i) all persons

with addresses in Massachusetts (ii) to whom Defendants sent or caused to be sent an initial

communication in the form of Exhibit A (iii) in an attempt to collect an alleged obligation (iv)

which, as shown by the nature of the alleged obligation, Defendants’ records, or the records of

the original creditors, was primarily for personal, family, or household purposes (v) during the

period four years prior to the date of the filing this action.” (Docket No. 34 at 2).

                                           Legal Standard

       A court may only certify a class if a plaintiff “affirmatively demonstrate[s]” compliance

with the requirements of Rule 23(a) and at least one subsection of Rule 23(b) of the Federal

Rules of Civil Procedure. See Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011). Rule

23(a) sets forth the following criteria:

               (1) the class is so numerous that joinder of all members is
                   impracticable;
               (2) there are questions of law or fact common to the class;
               (3) the claims or defenses of the representative parties are typical of
                   the claims or defenses of the class; and
               (4) the representative parties will fairly and adequately protect the
                   interests of the class.

And as relevant here, 1 Rule 23(b)(3) requires “that the questions of law or fact common to class

members predominate over any questions affecting only individual members, and that a class




1
       Plaintiff only argues the applicability of subsection (3) of Rule 23(b). (Docket No. 35 at 15).

                                                    3
action is superior to other available methods for fairly and efficiently adjudicating the

controversy.”

       In determining whether class certification is appropriate, courts apply a standard more

rigorous than mere pleading. Wal-Mart, 564 U.S. at 350 (quoting General Telephone Co. of

Southwest v. Falcon, 457 U.S. 147, 160 (1982)). “If legal or factual premises are disputed at the

class certification stage, the Court may probe behind the pleadings to formulate some prediction

as to how specific issues will play out in order to assess whether the proposed class meets the

legal requirements for certification.” Walker v. Osterman Propane LLC, No. CV 17-10416-PBS,

2019 WL 5318972, at *4 (D. Mass. Oct. 21, 2019) (internal quotations omitted). “Such an

analysis will frequently entail ‘overlap with the merits of the plaintiff’s underlying claim’ . . .

because the ‘class determination generally involves considerations that are enmeshed in the

factual and legal issues comprising the plaintiff’s cause of action.’” Comcast Corp. v. Behrend,

569 U.S. 27, 33–34 (2013) (quoting Wal-Mart, 564 U.S. at 351).

                                             Discussion

       Defendants do not dispute that Plaintiff meets the Rule 23(a) requirements for class

certification. The Court therefore focuses on the Rule 23(b)(3) predominance and superiority

requirements.

                                           1. Predominance

       “The predominance inquiry requires the court to ‘formulate some prediction as to how

specific issues will play out in order to determine whether common or individual issues

predominate in a given case.’” Lannan v. Levy & White, 186 F. Supp. 3d 77, 90 (D. Mass. 2016)

(quoting Waste Mgmt. Holdings, Inc. v. Mowbray, 208 F.3d 288, 298 (1st Cir.2000)). “[A]

common question predominates over individual claims if ‘a failure of proof on the common



                                                   4
question would end the case’ and the whole class ‘will prevail or fail in unison.’” Bell v. PNC

Bank, Nat’l Ass’n, 800 F.3d 360, 378 (7th Cir. 2015) (quoting Amgen, Inc. v. Conn. Retirement

Plans & Trust Funds, 568 U.S. 455, 460 (2013)). “[A]ffirmative defenses should be considered

in making class certification decisions,” Waste Mgmt., 208 F.3d at 295, although “[c]ourts

traditionally have been reluctant to deny class action status under Rule 23(b)(3) simply because

affirmative defenses may be available against individual members,” Smilow v. Sw. Bell Mobile

Sys., Inc., 323 F.3d 32, 39 (1st Cir. 2003).

       Plaintiff’s legal claim rests on whether the format of Exhibit A, which Schreiber/Cohen

mailed to thousands of Massachusetts residents (Docket No. 35-1 at 8), sufficiently identifies the

creditor for each debtor under the FDCPA and MCPA. This issue is common among all class

members and can be resolved in a single adjudication. See Lannan, 185 F. Supp. 3d at 90.

       Under Plaintiff’s proposed class definitions, however, this common issue will not

predominate over individual issues. Defendants offer evidence that more than half the debtors

falling within each putative class are ineligible to participate due to arbitration or class action

waiver provisions in the terms and conditions of their relevant credit card agreements. (Docket

No. 46 at 11). For example, Citibank and Synchrony Bank, the two largest creditors, hold

10,245 of the accounts involved in this action. (Docket No. 46-1 at 3). Both banks include

arbitration provisions in their credit card agreements that allegedly would preclude participation

in a class action. (Docket No. 46-1 at 3). There are 735 other creditors, moreover, holding

accounts involved in this action who may have included arbitration or waiver provisions in their

credit card agreements. Certifying the putative classes would require this Court to assess these




                                                   5
agreements, which invoke the laws of various other states, to determine which members may

participate. 2

        In her reply brief, Plaintiff offers to amend her class definitions to include the further

requirement that each class member have an account that originates with Comenity Bank.

(Docket No. 50 at 8). Under this formulation, the FDCPA class would comprise “(i) all persons

with addresses in Massachusetts (ii) to whom Defendants sent or caused to be sent an initial

communication in the form of Exhibit A (iii) in an attempt to collect an alleged obligation

originally due to Comenity Bank (iv) which, as shown by the nature of the alleged obligation,

Defendants’ records, or the records of the original creditors, was primarily for personal, family,

or household purposes (v) during the period one year prior to the date of the filing this action.”

(Docket No. 50 at 9). The MCPA class would include “(i) all persons with addresses in

Massachusetts (ii) to whom Defendants sent or caused to be sent an initial communication in the

form of Exhibit A (iii) in an attempt to collect an alleged obligation originally due to Comenity

Bank (iv) which, as shown by the nature of the alleged obligation, Defendants’ records, or the

records of the original creditors, was primarily for personal, family, or household purposes (v)




2
          The Court acknowledges that “the mere fact that” an affirmative defense may require
individualized determinations “does not compel a finding that individual issues predominate over
common ones.” Waste Mgmt., 208 F.3d at 296 (emphasis added); see also In re Nexium
Antitrust Litig., 777 F.3d 9, 21 (1st Cir. 2015) (“But the Supreme Court in Amgen and the
circuits in other cases have made clear that the need for some individualized determinations at
the liability and damages stage does not defeat class certification.”). But in these circumstances,
given the number of creditors and credit card agreements involved, the Court finds that the
individual issues “overwhelm” the common ones and “render class certification inappropriate
. . . . ” In re Nexium Antitrust Litig., 777 F.3d at 21 (internal quotation marks omitted); see also
Halvorson v. Auto-Owners Ins. Co., 718 F.3d 773, 780 (8th Cir. 2013) (“There are indeed
common questions of law and fact for the putative class. However, the individual questions in
the claims under North Dakota contract law predominate.”). Even if Plaintiff succeeds on her
legal theory, after all, many members of the class likely would not prevail with her. See Bell,
800 F.3d at 378.
                                                   6
during the period four years prior to the date of the filing this action.” (Docket No. 50 at 9). As

Defendants conceded during oral argument, if the classes include this additional requirement,

common issues will predominate over individual issues. Thus, Plaintiff has met her burden of

demonstrating compliance with the predominance requirement with respect to the amended class

definitions.

                                            2. Superiority

       “A class action is the superior method if it will ‘achieve economies of time, effort, and

expense, and promote . . . uniformity of decision as to persons similarly situated, without

sacrificing procedural fairness or bringing about other undesirable results.” Lannan, 186 F.

Supp. 3d at 90 (quoting Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 615 (1997)).

       Here, a class action would promote uniformity of decision and save time and expense.

The main issues in this action—i.e., whether the form of Exhibit A violates the FDCPA or

MCPA and the effect of any arbitration provision on the ability to raise this claim—are common

to all members of the classes and should be answered in the same way. The Court also finds it

significant that an individual action likely would not be economically feasible for each putative

class member. And while a class action does admittedly reduce the possible recovery each

debtor is entitled to receive, given the amendments to the classes, the reduction will be much less

drastic than Defendants contend. Thus, on balance, the Court finds that Plaintiff has met her

burden of demonstrating compliance with the superiority requirement with respect to the

amended class definitions.

                                            Conclusion

       For the reasons stated above, Plaintiff’s motion for class certification (Docket No. 34) is

denied with respect to the original class definitions but granted with respect to the amended



                                                 7
definitions. The Court certifies an FDCPA class comprising “(i) all persons with addresses in

Massachusetts (ii) to whom Defendants sent or caused to be sent an initial communication in the

form of Exhibit A (iii) in an attempt to collect an alleged obligation originally due to Comenity

Bank (iv) which, as shown by the nature of the alleged obligation, Defendants’ records, or the

records of the original creditors, was primarily for personal, family, or household purposes (v)

during the period one year prior to the date of the filing this action” (Docket No. 50 at 9); and an

MCPA class comprising “(i) all persons with addresses in Massachusetts (ii) to whom Defendants

sent or caused to be sent an initial communication in the form of Exhibit A (iii) in an attempt to

collect an alleged obligation originally due to Comenity Bank (iv) which, as shown by the nature

of the alleged obligation, Defendants’ records, or the records of the original creditors, was

primarily for personal, family, or household purposes (v) during the period four years prior to the

date of the filing this action.” (Docket No. 50 at 9).

SO ORDERED

                                                                          /s/ Timothy S. Hillman
                                                                       TIMOTHY S. HILLMAN
                                                                             DISTRICT JUDGE




                                                  8
